DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-10, in the reply filed on 4/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/2021.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 12/10/2019, 5/12/2020, 11/13/2020 and 3/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “operable” in line 13 to “configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7, the claim recites “”the packet module…via a second communication protocol”. Although this claim is from originally filed claim 20 of application 15/647676, the abstract, summary and detailed description does not disclose anything remotely the subject matter of claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-7 and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear, in an embodiment where “the one or more of the plurality of devices” is one device, how there is “data transmission paths between one or more of the plurality of devices” (i.e., data transmission paths between a device
Regarding claim 6, it is unclear, in an embodiment where “the one or more of the plurality of devices” is one device, how there is “paths between the one or more of the plurality of devices” (i.e., data transmission paths between a device of the plurality of devices). Claim 9 fails to resolve the deficiency of claim 6 and is thus rejected under similar rationale.
Regarding claim 7, it is unclear what is meant by “the packet module transmits the communications from the source device” and “the packet module” “transmits the communications packets from the first one of the plurality of devices”. Furthermore, it is unclear in view of “the plurality of devices” comprising the source, destination and control devices, how there is “the communication packets from the source device to a first one of the plurality of devices” (the first one being, for example, the destination device) and then later on recites “transmits the communication packets from the first one of the plurality of devices to the destination device”.
Claim 9 recites the limitation "the machine learning module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret this claim to be dependent on claim 8 hereinafter for examination purposes to resolve the antecedent issue.
Regarding claim 10, it is unclear, in an embodiment where “one or more of the plurality of devices” is two of the plurality of devices and the plurality of devices comprises the source, destination and control devices, how there is “one or more of the plurality of devices communicatively coupled to the source and destination devices”. The use of “more” makes it so that “one or more of the plurality of devices” would at least have one of the source and destination devices in addition to the control device and so it would not make sense how the source device or the destination device is communicatively coupled to both the source and destination devices.

Allowable Subject Matter
Claim(s) 1 and 8 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record that teaches claim 1 is US 20160150459 by Patil et al. which discloses a network configured to provide a plurality of communication paths to route a plurality of communication packets; and a plurality of devices communicatively coupled via the network (see at least figs. 1 and 2a-b), the plurality of devices comprising a source device, a destination device, and a control device (see at least ¶ 61 which discloses source node 115-c, destination node 115-i; fig. 7 node 115-n), the control device includes an integrated circuit chip comprising (see at least fig. 7, which shows processor 705 and ¶ 90 which discloses ASIC): an entity configured to detect transmission of the communication packets from the source device intended for the destination device (see at least ¶ 61), and route the transmitted communication packets to the destination device via a route of the plurality of communication paths (see at least ¶ 59, which discloses establish a data path for data to be forwarded to destination node 115-i), and another entity to identify the route to route the transmitted communication packets based on transmission characteristics associated with the source and destination devices (see at least ¶ 90). However, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for a system comprising: a network configured to provide a plurality of communication paths to route a plurality of communication packets; and a plurality of devices communicatively coupled via the network, the plurality of devices comprising a source device, a destination device, and a control device, the control device in hierarchical control over at least the source and destination devices, the control device includes an integrated circuit chip comprising: a packet module comprising a first plurality of processing elements and configured to detect transmission of the communication packets from the source device intended for the destination device, and re-route the transmitted communication packets to the destination device via a route of the plurality of communication paths, and a routing module comprising a second plurality of processing elements and operable to identify the route to re-route the transmitted communication packets based on transmission characteristics associated with the plurality of devices of claim 1 (emphasis added). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120087377 by Lai teaches a hierarchical network comprising source, destination and cluster controller devices and rerouting between the source and destination devices using transmission parameters associated with the source and destination devices (see at least ¶ 47, 49, 61 and 63 and figs. 4a-6 and 9a-e); and
US Patent 7573885 by Dykeman et al. discloses rerouting in a hierarchical network (see at least title);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476